Opinion issued February 7, 2008











In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00773-CR



AMANDEEP SINGH, Appellant

V.

STATE OF TEXAS, Appellee



On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No. 1095587



MEMORANDUM  OPINION

	Appellant, Amandeep Singh, appeals from the denial of his pretrial application
for habeas corpus relief.

	The trial court has convicted appellant of the underlying offense, and he is no
longer subject to pretrial confinement.  Accordingly, we dismiss the appeal as moot. 
See Martinez v. State, 826 S.W.2d 620 (Tex. Crim. App. 1992); Hubbard v. State, 841
S.W.2d 33 (Tex. App.--Houston [14th Dist.] 1992, no pet.).
PER CURIAM
Do not publish.  Tex. R. App. P. 47.2.
Panel consists of Chief Justice Radack and Justices Alcala and Bland.